DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-20 (renumbered 1-20) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is allowable over the prior art of record since the cited references, in particular Kim et al. (US 2019/0057978), Park (US 2015/0091950), Bae et al. (US 2018/0268780), taken alone or in combination do not teach or suggest a device comprising “supply different first and second preset reference compensation voltages to each of the sub-pixels respectively at a start time and an end time of an image holding period based on the driving frequency of the image display panel; and drive each data line to supply the first preset reference compensation voltage to each sub-pixel on at least one frame basis at the start time of the image holding period such that the image data voltage is maintained to be either constant or substantially constant at the start time of the image holding period, wherein the first preset reference compensation voltage is associated with the start time of the image holding period” in combination with the other limitations in the claim.
Independent Claim 13 is allowable over the prior art of record since the cited references, in particular Kim et al. (US 2019/0057978), Park (US 2015/0091950), Bae et al. (US 2018/0268780), taken alone or in combination do not teach or suggest a method comprising “supplying different first and second preset reference compensation voltages to each of the sub-pixels respectively at a start time and an end time of an image holding period based on the driving frequency of the image display panel; and driving each data line to supply the first preset reference compensation voltage to each sub-pixel on at least one frame period basis at the start time of the image holding period such that the image data voltage is maintained to be either constant or substantially constant at the start time of the image holding period, wherein the first preset reference compensation voltage is associated with the start time of the image holding period” in combination with the other limitations in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 03/07/2021, with respect to double patenting rejection of Claims 1 and 13 have been fully considered and are persuasive.  The double patenting rejection has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DISMERY MERCEDES/Primary Examiner, Art Unit 2627